DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  This office action is in response to applicant's communication of September 27, 2022. The rejections are stated below. Claims 1-2, 5-7, 9-14, 16, and 18-20 are pending and have been examined.

Continued Examination Under 37 CFR 1.114
2.	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 9/27/2022 has been entered.


Response to Amendment/Arguments
3. 	Applicant’s arguments concerning 35 U.S.C. 102/103 have been considered but are moot in view of new grounds of rejection.   




Claim Rejections - 35 USC § 112
4.	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

5.	Claims 1-2, 5-7, 9-14, 16, and 18-20 are rejected under 35 U.S.C. 112, second paragraph or 35 U.S.C. 112(b), as being indefinite for failing to particularly point out and distinctly claim the subject matter which applicant regards as the invention.

6.	Regarding Claims 1, 12, and 20, according to Applicant’s Specification, the steps of “micro-detector” is not a part of the “one or more processors” (claim 1). Therefore, the metes and bounds of the claim are unclear, therefore, the scope is unclear. (See In re Zletz, 893 F.2d 319,321 (Fed. Cir. 1989)).  Claims 2, 5-7, 9-11, 13-14, 16, 18, and 21 do not remedy the deficiency of the independent claims and stands rejected on the same grounds.


Claim Rejections - 35 USC § 103
7.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


8.	Claim 1-2, 9-14, and 18-19 are rejected under 35 U.S.C. 103(a) as being unpatentable over Sofronas [US Pub No. 2018/0276652 A1] in view of Bryant et al. [US Pub No. 2017/0061423, Blythe [US Pub No. 2015/0006378 A1],  and further in view of Avegliano et al. [US Pub No. 2016/0321670 A1].

9.	Regarding claim 1, Sofronas discloses a computer-implemented method for processing a transaction, the computer-implemented method comprising:
determining, via the one or more processors, a status of the electronic device based on the first activity data (0073);
determining, via the one or more processors, transaction data associated with the transaction based on the physical second action pattern of the second activity data, wherein the transaction data comprises at least a transaction amount of the transaction (0073); and
processing, via the one or more processors, the transaction based on the transaction data (0073).
Sofronas does not disclose however Bryant teaches detecting, by a micro-detector, first activity data of an electronic device based on a physical first action pattern comprising one or more user actions including one or more of shaking, moving, spinning, tilting, flicking, or bending the electronic device (0071, 0075-0076, 0090, 0093-0094).
Sofronas does not disclose however Bryant teaches determining, via the one or more processors, a status of the electronic device based on the first activity data by: determining that the physical first action pattern matches a pre-stored action pattern based on comparing the physical first action pattern to the pre-stored action pattern, the pre-stored action pattern including the one or more user actions and additional information regarding the one or more user actions (0058).
Sofronas does not disclose however Bryant teaches in response to determining the physical first action pattern matches the pre-stored action pattern, executing instructions to configure the status of the electronic device as an active status of the electronic device, wherein the active status places the electronic device in a mode to process the transaction (0058).
Sofronas does not disclose however Bryant teaches determining a degree of the physical second action pattern, wherein the degree of the physical second action pattern is one or more of an amount of time of the physical second action pattern or a number of times the physical second action is performed (0058).
Sofronas does not disclose however Bryant teaches determining, via the one or more processors, transaction data associated with the transaction based on the physical second action pattern of the second activity data when the electronic device is configured to have an active status, wherein the transaction data comprises at least a transaction amount of the transaction, the transaction amount determined based on the degree of the physical second action pattern (0058).
At the time of filing it would have been obvious to a person of ordinary skill in the art to modify the disclosure of Sofronas to include the teachings of Bryant.  The rationale to combine the teachings would be for automatically configuring user authentication rules for each of a plurality of users for use in transactions. 
Sofronas does not disclose however Blythe teaches obtaining, via one or more processors operably connected to one or more sensors, first activity data of an electronic device associated with a user, wherein the electronic device is a credit card or a debit card (Blythe 0055, 0064-0065, 0073).  At the time of filing it would have been obvious to a person of ordinary skill in the art to modify the disclosure of Sofronas to include the teachings of Blythe.  The rationale to combine the teachings would be a simple, reliable and potentially highly secure means of managing the transactional capabilities of the user device.
Sofronas does not disclose however Avegliano teaches the first activity data comprises at least a physical first action pattern performed by the user with the micro-detector of the electronic device (Avegliano 0054, claims 4 and 5).
Sofronas does not disclose however Avegliano teaches determining that the physical first action pattern matches a pre-stored action pattern based on comparing the physical first action pattern to the pre-stored action pattern, the pre-stored action pattern including the  one or more user actions and additional information regarding the one or more user actions, the additional information including a frequency, an action time, or a characteristic of a particular user action of the one or more user actions  (Avegliano 0028, Claim 1).  At the time of filing it would obvious to a person of ordinary skill in the art to modify the disclosure of Sofronas to include the teachings of Avegliano.  The rationale to combine the teachings would be to monitor fraudulent usage that is similar enough to historical patterns.
Sofronas does not explicitly disclose however Han teaches obtaining, via the one or more processors, second activity data of the electronic device when the electronic device is configured to have an active status, wherein the second activity data comprises at least a physical second action pattern performed by the user with the electronic device (Han Col. 6 lines 4-25 and Col. 24 lines 17-45).
Sofronas does not explicitly disclose however Han teaches determining a degree of the second action pattern (Han Col. 6 lines 4-25 and Col. 24 lines 17-45).
Sofronas does not explicitly disclose however Han teaches determining, via the one or more processors, transaction data associated with the transaction based on the second action pattern of the second activity data when the electronic device is configured to have an active status, wherein the transaction data comprises at least a transaction amount of the transaction, the transaction amount determined based on the degree of the second action pattern (Han Col. 6 lines 4-25 and Col. 24 lines 17-45).  At the time of filing it would obvious to a person of ordinary skill in the art to modify the disclosure of Sofronas to include the teachings of Han.  The rationale to combine the teachings would be in processing transactions in offline mode.

10.	Independent claims 12 and 20 recite similar language as to claim 1 and stand rejected on the same grounds. 

11.	Regarding claims 2 and 13, Sofronas discloses wherein the physical second action pattern includes one or more of shaking, moving, spinning, tilting, pressing, or bending the electronic device (Sofronas 0096).

12.	Regarding claim 14, Sofronas discloses wherein the electronic device is a credit card or a debit card (Sofronas 0073).

13.	Regarding claims 9 and 18, Sofronas discloses wherein the pre-stored activity data is subject to adjustment by the user (Sofronas 0073).

14.	Regarding claims 10 and 19, Sofronas discloses wherein the transaction data further includes at least one of a transaction location, a transaction type, or a transaction time of the transaction (Sofronas 0073).

15.	Regarding claim 11, Sofronas discloses further including transmitting, to the user, a notification indicative of the transaction (Sofronas 0019, 0023).

16.	Regarding claim 14, Sofronas discloses wherein the card is a credit card or a debit card (Sofronas 0073).


Claim Rejections - 35 USC § 103
17.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


18.	Claims 5-7 and 16 is rejected under 35 U.S.C. 103(a) as being unpatentable over Sofronas [US Pub No. 2018/0276652 A1] in view of Bryant et al. [US Pub No. 2017/0061423 A1], Blythe [US Pub No. 2015/0006378 A1], Avegliano et al. [US Pub No. 2016/0321670 A1], Han [US Patent No. 2020/0364716 A1], and Gilbey et al. [US Pub No. 2019/0012676 A1].

19.	Regarding claim 5, Sofronas does not disclose however Gilbey teaches wherein obtaining the second activity data of the electronic device includes obtaining the second activity data via the micro-detector (Gilbey 0045).  At the time of filing it would have been obvious to a person of ordinary skill in the art to modify the disclosure of Sofronas to include the teachings of Gilbey.  The rationale to combine the teachings is because it would be desirable to minimize the incidence of unauthorized payment transactions using mobile devices especially since the biometric authentication capabilities of the mobile devices are questionable.

20.	Regarding claim 6, Sofronas discloses wherein the one or more sensors include at least one of a movement sensor, a light sensor, a pressure sensor, or a proximity sensor (Sofronas 0073).

21.	Regarding claims 7 and 16, Sofronas does not disclose however Gilbey teaches wherein the first physical activity data or the second activity data further includes biometric data of the user (Gilbey 0045).  At the time of filing it would have been obvious to a person of ordinary skill in the art to modify the disclosure of Sofronas to include the teachings of Gilbey.  The rationale to combine the teachings is because it would be desirable to minimize the incidence of unauthorized payment transactions using mobile devices especially since the biometric authentication capabilities of the mobile devices are questionable.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KEVIN T POE whose telephone number is (571)272-9789.  The examiner can normally be reached on Monday-Friday 9:00am through 6pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Calvin Hewitt can be reached on 571-272-6709.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/K.T.P/Examiner, Art Unit 3692                                                                                                                                                                                                        /KEVIN T POE/
/DANIEL S FELTEN/Primary Examiner, Art Unit 3692